Title: To Benjamin Franklin from Marc Le Fort, 30 July 1781
From: Le Fort, Marc
To: Franklin, Benjamin


Monsieur
Marseille le 30e. juillet 1781.
Nous receumes en son tems la lettre que vous prites la peine de nous ecrire le 23 juillet 1778 en reponse à celle que nous eumes l’honneur de vous adresser au sujet de la prise de notre Navire l’Elegante capne. Jean Collineau de Bordeaux par la fregatte angloise l’Emeraude en Janvier 1778 à Carters creek ensuite de la trahison du Commandant de la Milice du Pays, pour indamnisation de laquelle prise le Congrés de Williamsbourg accorda à notre capne. la somme de cinq mille ponds St. dont il lui fit ses reconnoissances lesquelles le capne. voulant revenir en france remit au Sr. ante. Gautier notre cointeressé aiant dès le principe la direction du tout, et qui passa de la Martinique à la Virginie pour la continuer;
Aiant mis notre entiere Confiance dans la sage conduite du Congrès qu’il avoit manifestée par sa declaration du 16. mars 1778 inserèe dans la Gazette americaine de la Caroline Meridionale volume XXI, dont nous vous remettons Monsieur un extrait sous ce pli; Nous attendions des Circonstances plus heureuses & plus tranquilles pour faire Venir ces fonds en France dont le Congrès devoit payer les interets, mais nous sommes cruellement trompés dans cette attente depuis la reception du 2ta. de la lettre du Sr Gautier datée de Williamsbourg du 19. 8bre. 1780 qui ne nous est parvenue que le 25. expirt. et qui a passé à Philadelfie le 14. juin dernier, dont nous n’avons pas receu l’original, de laquelle il resulteroit par les nouveaux arrangemens que le Congrès a pris que nous ne retirerions presque rien de ces 5000 ponds si nous etions obligés d’y souscrire;
Mais nous aimons à nous persuader que nous ne devons point etre compris dans ces arrangemens dont vous avés sous repli un extrait et dont sans doute vous etes instruit, & que par une suite de cette Equité et loiauté qui Vous caracterise Monsieur à laquelle Vos Ennemis meme sont forcés de rendre Hommage, vous voudrés bien emploier Votre Ministere pour nous faire rendre Justice, C’est dans cette ferme persuasion que nous nous adressons directement à Vous Monsieur prefferablement aux Ministres de Sa Majesté;
C’est Cent mille Livres de France que le Congrès de Williamsbourg a voulu paier au capne. Collineau et non cette Somme en valeur ideale qui seroit reduit a rien par l’arrangement;
Les Expressions du Congrès au Capne. Collineau lorsque il parut devant cette Respectable assemblée sont sacramentales. On lui demanda[:]
Capitaine combien estimés vous la valeur de votre navire et sa Cargaison? Cent mille Livres pour le moins, argent de France repondit il, Voila la somme de Cent mille livres. Il n’est pas dit Voila 100/m. l.t. en papiers qui perdent 40. pour un c’est à dire que 100 l.t. sont reduites a 2 l.t. 10 s. consequemment 100/m l.t. à 2500 l.t.
Ce seroit offenser le Respectable Congrès que de lui prêster des idées aussi dures que injustes, il ne paieroit pas seulement la valeur des six pieces de canon que le Capite. debarqua pour en former une baterie à terre, et que le Congrès a gardé, et dont la Valleur fut comprise dans la somme donnée en indemnité;
Dailleurs il n’en a rien couté au Congrès c’est le Commandant de la Milice, & tout le Village sur lequel on a imposé une Contribution qui ont payé l’indemnité, l’extrait des Registres de l’Assemblée du 6e. mars 1778. en fait foi, comme de l’exacte Justice du Conseil à laquelle tous les Etrangers ont lieu de S’attendre;
Pour ne pas fatiguer plus longtems votre attention nous nous bornerons à Vous prier Monsieur de prendre en Serieuse Consideration notre Requisition & après avoir pris lecture de touttes les pieces nous favoriser d’une reponse. Cette somme de 5000 ponds doit etre Sacrée & intacte jusques au moment que nous en disposerons, cependant si Vous jugés Convenable Monsieur de nous faire quelque Offre pour terminer cette affaire nous Serons très disposés à y Souscrire; C’est avec une respectueuse & Venerable Consideration que nous sommes Monsieur Vos très humbles & très Obts serv ppre. de Mrs. faure Douneau & Cie.
Le Fort
